United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-3404
                                   ___________

United States of America,           *
                                    *
           Appellee,                *
                                    * Appeal from the United States
     v.                             * District Court for the Southern
                                    * District of Iowa.
Kareem E. Ramos, also known as      *
Kareem R. Ramos,                    * [UNPUBLISHED]
                                    *
           Appellant.               *
                               ___________

                             Submitted: May 31, 2012
                                Filed: June 5, 2012
                                 ___________

Before MURPHY, ARNOLD, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Kareem Ramos directly appeals the below-Guidelines-range sentence the
district court1 imposed after he pleaded guilty to attempting to entice a minor to
engage in sexual activities, in violation of 18 U.S.C. § 2422(b), and possessing child
pornography, in violation of 18 U.S.C. § 2252(a)(4)(B). His counsel has moved to
withdraw, and has filed a brief citing Anders v. California, 386 U.S. 738 (1967).



      1
       The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
      To the extent the Anders brief may be read as challenging the reasonableness
of Ramos’s sentence, we conclude the argument fails. See United States v. Feemster,
572 F.3d 455, 461-62 (8th Cir. 2009) (en banc) (describing method for undertaking
appellate review of sentences); United States v. Moore, 581 F.3d 681, 684 (8th Cir.
2009) (per curiam) (where district court has sentenced defendant below advisory
Guidelines range, it is nearly inconceivable that court abused its discretion in not
varying downward further). Having independently reviewed the record under Penson
v. Ohio, 488 U.S. 75, 80 (1988), we have found no nonfrivolous issue.

       Accordingly, we affirm. We also grant counsel leave to withdraw, subject to
counsel informing Ramos about the procedures for seeking rehearing and petitioning
for a writ of certiorari.
                          ______________________________




                                        -2-